Case 1:19-cv-00472-BLW Document 3 Filed 12/03/19 Page 1 of 3
Case No: inmate Name: _/@+ fens pu) S

Date:_L/ 3-/? Zee inmate IDOC#H:_/2E2%0

 

 

 

 

* 4
Document Title: Pree SOM er é dn Wa JIT
Tom Feagins #104290 of f
(full name/prisoner number) lotal Pages:_/ __ Inmate Initials Verifying Page Coun: Z-
Iscc Unit-MA Medical e

 

 

P.O. Box #14 Document(s) ___of

Boise, Idaho 83724

(complete mailing address)

UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF IDAHO
Tom Feagins
(Gull name) Case No.
Plaintiff, (to be assigned by Court)
V
Corizon Medical Services, PRISONER COMPLAINT

 

Idaho Department of Corrections

 

 

Jury Trial Requested: Q Yes © No

 

Defendant(s),

(if you need additional space, use a blank page
Sor a continuation page)

 

 

A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:
(check all that apply): .
42 U.S.C. § 1983 (applies to state, county, or city defendants)
Bivens v..Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
Oo (1971) and 28 U.S.C. § 1331 (applies to federal government defendants only)

Other federal statute (specify) ; or diversity of citizenship.
FX] [also ask the federal court to exercise supplemental jurisdiction over state
law claims.

B. PLAINTIFF

My name is Tom Feagins . lama citizen of the State of Idaho

 

presently residing at Iscc (Idaho State Correctional Center
oS

PRISONER COMPLAINT - p. 1 (Rev. 10/24/2011)
Case 1:19-cv-00472-BLW Document3 Filed 12/03/19 Page 2 of 3

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; Jor example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. am suing Corizon Medical Servicegn, was acting as Medical Provider

 

 

(defendant) (job title, ifa person; function, if an entity)

forthe Idaho Department of Corrections @ ISCC in Boise, Idaho.

 

(state, county, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) I am complaining that on 8/29/2016-Present Day , Defendant did
(dates)
the following (state how Defendant participated in the violation and include the reason Defendant so acted ifknown):
Corizon diagnosed an ear infection August of 2016. I have had
multiple dosages of antibiotics administered for the same ear
infection to the present day. I have gone from mild headaches and
pain to NOW full blown vertigo and complete mental shutdown. The
ear infection has been fully recognized by Corizon staff and I
Nave even been takén orf site for evaluation and treatment. Stritt
not given proper treatment and still rapidly losing hearing and
motor skills from the inner ear infection. No doubt there is per-
manent damage to my ear drum and sinus cavities. It doesn't take
three years to cure a ear infection, anywhere.

 

 

 

3. (Legal Basis of Claim) | allege that the acts described above violated the following provisions of the

Constitution, federal statutes, or state laws:
Eighth Amendment- Corizon Medical Services is more than aware

of my ear infection and the effects of subpar medical practices,
Medical professional on off-site visit requested possible surgery.

4. l allege that I suffered the following injury or damages as a result: _
Vertigo- afeeling of dizzinéss and nausea. Migraine headaches that

last up to or more than two days straight. Hearing loss in infected
ear, substantial. Sharp ear pains making adequate rest impossible.
Helpless feeling of despair, knowing that if not incarcerated this
infection would not have gone more than a few weeks, due to surgery.

5. Lseek the following relief: $750,000.00 U.S. Dollars for pain and suffering
and emotional trauna &¥ the Services of Corizon Medical and the

Idaho Department of Corrections.

 

 

 

 

6. [am suing Defendant in his/her | |personal capacity (money damages from Defendant personally), and/or
[| official capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an
entity because of Defendant's acts, as allowed by law); of XXD efendant is an entity (government or private business),

7. For this claim, J exhausted the grievance system within the jail or prison in which J am incarcerated.

XK Ves ONo If“Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted.

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)
Case 1:19-cv-00472-BLW Document3 Filed 12/03/19 Page 3 of 3

 

D. PREVIOUS OR PENDING LAWSUITS

I have pursued or am now pursuing the following other lawsuits: (include (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and

note whether you have received a strike under 28 U.S.C. § 1913(g) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court Case No. Case Name Status of Case Strike?

 

 

 

E. REQUEST FOR APPOINTMENT OF ATTORNEY

IdoX} donot C _ request that an attorney be appointed to represent me in this matter. I believe that
I am in need of an attorney for these particular reasons which make it difficult for me to pursue this

matter without an attorney:
Due to present day medical needs caused by my infection focusing

and performing my Own legal Services is not feasible. ram
a_ disabled citizen of Idaho, law abiding and tax paying Gitzigem without
proper representation under the Disability ACT.

 

EF. DECLARATION UNDER PENALTY OF PERJURY
! declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
(date); OR that I gave the complaint to prison officials for mailing and filing with the
Clerk of Court under the indigent inmate policy on (date); OR (specify other method)

 

Executed at ISCC on df= 2 2019
(Location) (Date)

,
Jom J Lb byegy
Plaintiff's Original Signatéfe

Note: Fill in the page numbers. Keep one copy of the complaint for yourself (or you may send a copy to the Clerk
of Court with your original complaint so that the Clerk can Stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaint, such as your only grievance copy. Do not attach more than 25 pages of exhibits. Ifyou have more
exhibits, wait until the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed.

PRISONER COMPLAINT - p. 3__ (Rev. 10/24/2011)
